 320DECISIONSOF NATIONALEverettL.Harper,A Sole ProprietorshipandLaborers District Council of Charleston,West Vir-ginia,Laborers InternationalUnion of NorthAmerica,AFL-CIO. Case 9-CA-4248January 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn October 2, 1967, Trial Examiner Louis Lib-bin issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that he cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and .finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions and brief, and the entire record in the case,and hereby adopts the findings,' conclusions, andrecommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Everett L. Harper, a soleproprietorship,Parkersburg,West Virginia, hisagents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.Respondent has excepted to certain of the Trial Examiner's credibilityfindings.As the clear preponderance of the relevant evidence does notpersuade us that the Trial Examiner's resolution of credibility issues wasincorrect,we find insufficient basis for disturbing his credibility findings.Standard,Dry Wall Products,Inc.,91 NLRB 544, enfd.188 F.2d 362(C. A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onApril 4, 1967, by Laborers District Council of Charles-ton,West Virginia, Laborers International Union ofLABOR RELATIONS BOARDNorth America, AFL-CIO, herein called the Laborers orthe Union, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 9(Cincinnati,Ohio), issued a complaint dated May 29,1967, against Everett L. Harper, a sole proprietorship,herein sometimes called Respondent. With respect to theunfair labor practices, the complaint alleges that Re-spondent violated Section 8(a)(1) and (3) of the Act byterminating the employment of two named employees onMarch 28, 1967, and thereafter failing and refusing to re-call or reinstate them and by certain specified acts of in-terference, restraint, and. coercion.In itsduly filedanswer, Respondent denies, generally, all unfair laborpractice allegations.Pursuant to due notice, a hearing was held before me atHuntington,West Virginia, on August 14, 1967. Allparties appeared and were given full opportunity to par-ticipate in the hearing, to adduce relevant evidence, to ex-amine and cross-examine witnesses, to argue orally onthe record, and to file briefs. Thereafter, the GeneralCounsel and the Respondent filed briefs, which I havefully considered.For the reasons hereinafter stated, I find that Respond-ent violated Section 8(a)(1) and (3) of the Act.Upon the entire record' in the case, and from my obser-vation of the demeanor of the witnesses. while testifyingunder oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Everett L. Harper, a sole proprietorship,maintains his principal offices in Parkersburg, West Vir-ginia, and is engaged as a water systems contractor in theStates of West Virginia, Kentucky, and Ohio. During the12months preceding the issuance of the instant com-plaint, a representative period, Respondent performedservices, valued in excess of $50,00, for customerslocated outside the State of West Virginia.Upon the above admitted facts, I find, as Respondentadmits in its answer, that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the answer admits, and I find,that Laborers District Council of Charleston, West Vir-ginia,Laborers International Union of North America,AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction: the IssuesEverett.L.Harper,Respondent herein,isa soleproprietorship engaged primarily as a waterline contrac-tor.His son, Donald, has worked for him for a number ofyears and is the only one whom Harper has given a' I hereby note and correct the following obvious inadvertent errors inthe typewritten transcript of testimony: On p.12, I. 25, the number "4" iscorrected to read "6"; on p. 69, 1. 13, the word "him" is corrected to read"me"; on p. 69, 1. 16, the word "them" is corrected to read "him"; and onp.78, I. 14, the words "to confirm identities" are corrected to read "for af-firmative evidence."169 NLRB No. 54 EVERETT L. HARPER321guarantee of at least 40 hours a week.Hereinafter,Everett Harper will be referred to as Harper, and his sonwill sometimes be referred to as Donald.During February and March 1967, Respondent wasworking on waterline construction in Lavellette, WestVirginia. During that period, the Union attempted to or-ganize and obtain a contract from Respondent. EmployeeJoe Watts signed a union card on February 20. Duringthe afternoon on March 27, two union business agentsspoke to Everett Harper on the job aboutsigning a unioncontract, stating that the employees wanted the Union.Harper refused to sign a contract. Later that day, em-ployee Robert Trevathan spoke to another employee onthe job about organizing,and that evening also signed aunion card. Later that evening, Union Organizer CiscoWatts,his son, Joe Watts,and his son-in-law, RobertTrevathan, visited the home of employee James Hunleyand solicited him to sign a union card. Hunley refused.Early the nextmorning,Hunley informed Donald Harperon the job about the three men visiting his home and sol-iciting him to sign a union card, and that he had refused tosign one. Very shortly thereafter, Donald Harper informed Joe Watts, Robert Trevathan, and another em-ployee Edward Adkins, that they were laid off, and gavethem two checks covering the entire wages due them.Three days later, Adkins, who had never signed a unioncard, was recalled to work Joe Watts and Trevathan havenever been recalled, although work which they could per-form later became available.The issues litigated in this proceeding are (1) whetherDonald Harper was a supervisor or agent of Respondentfor whose conduct Respondent was liable, (2) whetherthe layoff of, and failure to recall, Joe Watts and RobertTrevathan were discriminatorily motivated in violation ofSection 8(a)(3) and (1) of the Act, and (3) whetherRespondent engaged in specified conduct alleged in thecomplaint to be violative of Section 8(a)(1) of the Act, in-cluding interrogation and threats of discharge.B.Sequenceof Events'CiscoWatts, hereinafter sometimes referred to asCisco,worked for Respondent from November 1966untilabout the middle of February 1967. During thatperiod, he tried to orgainze the employees and talked tosome of them about signing for the Union. On one rainyday in February, Donald asked him to go with him to geta load of stone in Ashland, Kentucky. During the trip,Donald asked Cisco if he belonged to the Union. Ciscoreplied that he belonged to the Laborers Union, Local543, at Huntington, West Virginia. Cisco asked if Donaldbelonged to a union, and Donald replied that he did.Donald then asked if Cisco would cross a picket line.Cisco replied, "no, sir, for nobody." Cisco then asked ifRespondent would sign up with the Union. Donaldreplied that they would never sign a union contract aslong as he had anything to do with it.3Cisco Watts helped his son, Joe Watts, obtain a jobwith Respondent about the middle of February 1967. Thefollowing day Cisco quite his employment with Respond-ent but continued his efforts to organize Respondent'semployees. About a week later when there was no workbecause of the inclement weather, Joe Watts met Harperin front of a hardware store. Because he had just signed aunion card a few days earlier, Watts asked Harper whatchance the Union had to get in. Harper replied that therewasn't much chance, and asked Joe Watts if he belongedto the Union.Joe answered in the negative,not disclosingthat he had already signed a union card.4Between 3:30 and 4 p.m. on Monday, March 27,UnionBusinessAgents Spry and Shy came onto the pro-ject and spoke to Harper. Spry asked Harper to sign aunion contract with them. Harper stated he was not goingto sign.Spry assured Harper that it would not cost him acent extra to sign. Harper explained that he was not in-terested in signing a union contract because if the pipefit-terswere to come out and picket his project he wouldthen have union men on the job who would not cross thepicket line to go to work. He also added that he did notthink his men were interested in it either. Spry replied,"Oh, yes they are," stating that they all wanted it. Harpertold Spry that if the men wanted it, he should go sign themup. Spry remarked that he "will organize them one way orthe other," and left.5Robert Trevathan, the son-in-law of Cisco Watts,started working for Respondent as a flagman on Wed-nesday, March 22, 1967. He saw the two union businessagents talking to Harper on Monday afternoon, March27. Indeed, Harper admitted that it was no secret that thetwo union agents had been there.While on the job later'that day, Trevathan talked toemployeeMarvin Carterabout organizing.Near the end of the day whileTrevathan was flagging on State Route 75, Harper waswalking down to his truck and asked Trevathan what wasgoing on,stating that someone was trying to get a unionin.Harper then warned that whoever signs for the Union"would be going down the road."Employee Joe Watts, the son of Cisco Watts, had alsoobserved the two union business agents on the projecttalking toHarper on Monday afternoon, March 27.About quitting time that day, which is about 4:30 p.m.,Harper spoke to Watts and two other employees whowere standing close together.Harper asked who hadsigned a union card, stating that the union official had saidthat most of the men had signed.Harper added that he didnot know for sure how many had signed but warned thathe would find out and send the ones who had signed"down the road."6After quitting time that day, Joe Watts tried to get hiscousin,CliffordAgates, a job withRespondent.Hetalked to Donald about it, assuring him that his cousinwas a very good and steady worker. Donald stated that hecould not use anybody there at that time. Agates asked ifitwas because of the Union that Donald could not hirehim. Donald replied in the negative,stated that he did notknow how many men signed up with the Union, andwarned that they would find out the next day and sendthose who signed"down the road."The last part of2Unless otherwiseindicated, the findings in this section are based oncredited evidence which is either admitted or undemed.3The foregoing findings are based on the credited testimony of CiscoWatts Donald did not deny this specific conversation. He merely deniedsaying anything to the men about signing a union contract or everdiscussing the Union with any employee.Ido not credit Donald's denials.4The findings concerning the conversation with Harper are based onthe credited testimony of Joe Watts.Harper did not deny this specific con-versation.He merely denied ever talking to any of the men about theUnion.I do not credit Harper's contrary testimony>These findings are based on a composite of the mutually consistenttestimony of Harper and Spry.6The findings in the preceding two paragraphs are based on thecredited testimony of Trevathan and Joe Watts As previously noted,Harper merely denied ever talking to any of the men about the Union I donot credit Harper's denials 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonald'swarningwas overheard by Trevathan who hadbeen called off the roadfrom flaggingand was walkingdown the road to where Donald was talking to Joe Wattsand Clifford Agates.7About 5 to 6 p.m. on Monday, March 27, Harper ad-mittedly discussed the visit of the two union businessagents with Donald. He and Donald then talked aboutlaying off Joe Watts, Trevathan, and Edward Adkins,another flagman.Harper admitted that "we [Harper andDonald] discussed it and we decided we didn't needthem" and that Donald "said he didn't think we neededthem."Harper then told Donald to go home that night to Par-kersburg,West Virginia, that in the meantime Harperwould call home and instruct his wife to make checks outfor these three men, and that Donald should return withthe checks the next morning. Donald then left forParkersburg, a distance of about 100miles.Donald livedwith his parents in Parkersburg, and he and Harpergenerally went home only for weekends.About 6 or 6:30 that same evening, March 27,Trevathan was at a filling station near Spry's house andsigned a unioncard which he got from Spry. Sometimebetween 7:30 and 9 thatsame night,Cisco Watts, his son,JoeWatts,his son-in-law,Robert Trevathan, and hisnephew, Clifford Agates, all went to employee JamesHunley's home where they remained for 15 to 20 minutesin aneffort to persuade Hunley to sign a union card. JoeWatts and Trevathan each told Hunley that they hadsigned a unioncard. Trevathan also asked Hunley why hewouldnot sign,urging himto sign up now so that he couldhelp them. Hunley remained adamant and refused to sign.Respondent's employees worked 5 days a week, withTuesday being the regular payday for the preceding week.Payment is made by check, signed by Harper or his wife.The Harperslive inParkersburg, West Virginia. Whenworking on a project, Harper stays in Barboursville, WestVirginia, and goes home to Parkersburg on weekends.The payroll records and timecards are kept at home inParkersburg. Harper records the employees' worktime ina book which he keeps with him on the project, takes itback with him to Parkersburg on weekends, and turns itover to his wife. Mrs. Harper then makes out the checksand mails them,unsigned, to Harper on Monday. Harperpicks them up on Tuesdaymorning atthe post office,located about 7 or8 miles fromBarboursville, signs them,and has them distributed to the employees.On Monday, March 27, Mrs. Harper had alreadymailed the checks for the preceding week. That nightHarper had telephoned his wife and informed her to makeout additional checks for Joe Watts, Trevathan, and Ed-ward Adkins for Monday, March 27, and for 2 hours re-porting timefor Tuesday, March 28, and to give them toDonald who was driving to Parkersburg that night.Donald drove to Parkersburg that night, as previously7The findingsin this paragraphare based on the credited testimony ofJoe Watts and Trevathan. According to the record, Trevathan at the hear-ing referredto Joe's cousin asCliffordAdkins. I find that, due toTrevathan's failure toenunciatedistinctly,this is anobvious'error by thereporterin confusingthe sound of Agates with that of Adkins whose firstname is Edward.As previouslynoted,Donald denied, generally, everdiscussingthe Unionwithany employees or ever threatening any em-ployees about joining theUnion. I do not credit his denials."The findingsin thisparagraph are based on the credited testimony ofCisco Watts, which was not disputed in any significant respect by Donaldnoted. The next morning, Mrs. Harper gave Donald thethree unsigned checks, stating "here are the checks Dadsent you after." He returned with the checks to the jobabout 10 or 15 minutes before 8 a.m., the start of the regu-lar workday. However, it was raining that day and, whilethe employees were all on the job, they did not work thatday.Shortly after his return, Donald was sitting in his carwith employee James Hunley near the jobsite, waiting forHarper who had gone to the nearby post office to get thechecks which had been mailed the preceding day. Whilesitting in the car, Hunley told Donald "about the guys"coming to his house the preceding night to solicit him tosign a union card, and named who they were. Hunley alsostated that he had not signed a card.CiscoWatts, a former employee of Respondent, ap-peared at that time on the project to return a wrenchwhich he had borrowed from an employee. Donald askedCisco to come into the car, and asked, "What have I doneto you?" Cisco replied, "personally, nothing, why?"Donald then upraided Cisco for trying "to get the boys tosign union cards." When Cisco first denied it, Donald re-torted, "there is no use denying it, Mr. Hunley told methat you were up to his house trying to get him to sign andhe wouldn't sign." Donald then pointed out that he hadgivenCisco's son and son-in-law, JoeWatts andTrevathan, a job when nobody else would, and ex-claimed, "you see what I did for them ... now, look atthe trouble you have caused your son and son-in-law andmyself [Donald]." He then added that he did not wantany "picketing around the job" and "nobody fooling withthe machinery," emphasizing that he had "a good high-powered rifle and could use it." Cisco replied, "you arenot the only one that has a high-powered rifle," and as-suredhim that the "machinery would never bebothered."8After picking up the checks from the post office,Harper signed them and at the same time also signed thethree checks which Donald had brought back from Par-kersburg that morning. He then gave all the checks toDonald to pass out to the men and told Donald that therewere two checks for Joe Watts, Trevathan, and Adkins.Harper admitted that he told Donald to tell these threeemployees that they were being laid off and that "wewould call them back." Donald testified that that waswhat his father had told him to tell these three employeesand that he had in fact "told them just that" when he gavethem their two checks. However, after giving Trevathanhis checks, Donald asked Adkins, who was standing nextto Trevathan, to come with him behind his truck, statingthat he wanted to talk to Adkins "privately." They wentbehind a Dodge pickup truck. He then gave the twochecks to Adkins, stated that he would have to lay him offfor a few days, and explained that "the Union was thereand when he got everything straightened up over theand Hunley. Donald admitted that while he was in his car with Hunleythat morning, he started a conversation with Cisco who had come on thescene, telling Cisco that he (Donald) thought Cisco had caused the "uniontrouble." He further testified that he did not "recall" what else he toldCisco, but did not deny the other statements attributed to him in the text.Hunley testified that Donald had asked Cisco to come into the car, that hetold Cisco that he (Donald) "had just mentioned his [Cisco's] name andasked him if he tried to organize a Union or something like that," and thatDonald said "that Cisco would mess up his [Cisco's] family." He also didnot deny that Donald made the other statements attributed to him in thetext. EVERETT L.HARPERUnion he would call me [Adkins] back in maybe a weekor two." Adkins had not signeda union card.9Union Business Agents Spry and Shy returned to theproject on Wednesdaymorning,March 29, and talked toHarper and Donald aboutsigning a unionagreement.Donald stated that he was afraidto sign an agreementwith the Laborers because the Pipefitters would come outthere and it would cost him more money. Spry repliedthat laying pipe was Laborers work and that they had an"understanding with the Pipefitters on it." Donald stillstated that they were not interestedin signing a unionagreement. 10On Thrusday, March 30, employee Marvin Cartercame to Adkins' home and told him that Harper wantedhim back to work the next day. Adkins returned to workon Friday, March 31, as aflagman on State Route 75, andcontinued to work for about a week when he voluntarilyquit.About a week after the layoffs, Respondent alsohired Hunley's nephew as a flagman while Adkins wasstill flagging. Donald first asked Hunley if his nephew hada union book. When Hunley replied in the negative,Donald told Hunley to tell his nephew to report for work.Most of thetimeRespondent had twomen flagging. Inaddition, Respondent also hired two or three men withina short time after the layoffs to do labor work. Harper ad-mitted that he had the addresses of all' his employeesbecause these were noted on the withholding slips at thetime of employment. He also admitted that he had thetelephone numbers of some of his employees because hewould ask their number so that he could, call them if hewanted them. He further admitted that he knew that JoeWatts and Trevathan were related to Cisco Watts, thatboth Trevathan and'Joe Watts lived with Cisco, and thatboth could be reached at Cisco's address and telephonenumber. Despite all the foregoing, Harper admittedlynever recalled Joe Watts and Trevathan. i tC.Responsibility for the Conduct of Donald HarperEverett Harper testified that March 1967 was a busytime for Respondent and that during that period he had awork force of about13 men.He further testified that heis the only supervisor and that Donald has no supervisoryauthority.Donald also testified that he does not havecharge of any employees and does not give any orders.Donald is the 26-year-old sonof Harper, the soleproprietor of Respondent, and has been employed by0The finding concerning Donald's procedure and conversation withAdkins is based on Adkins' credited and undenied statements containedin his affidavit, dated May 4, 1967, which was admitted by stipulation ofthe parties as the testimony of Adkins who was then residing in Colorado.As previously noted, Donald merely denied ever discussing the Unionwith any employees or ever threatening employees about joining theUnion. I do not credit his denials10The findings in this paragraph are based on the credited and undeniedtestimony of Spry. Harper did not testify with respect to thismeeting.Donald admitted seeing the business agents again on the project afterMarch 27 and testified that "I don't remember whether I talked to themor not." He did not deny having made the statements attributed to him onthat occasion11 In finding Harper and Donald not to be credible witnesses, I wasmotivated not only by the demeanor of the witnesses who testified butalso by significant contradictions in the testimony of Harper and DonaldThus, when first called as an adverse party by the General Counsel,Harper testified while Donald was absent from the hearing room (1) thatDonald was not present during and did not join in the conversation whichHarper had with the two union business agents on the afternoon of March27, (2) that he discussed with Donald the visit of the two business agents323Harper for a number of years. He worked on the projectas an equipment operator. Although paid by the hour, headmittedly is the only one who has a guarantee of at least40 hours a week, thus making him in effect a salaried em-ployee. Harper admitted that Donaldsometimestells theemployees what to do. He also admitted at one point thatwhenever he has to be off the job, Donald, pursuant toHarper's instructions, "goes ahead and he helps us lookafter the job to keep it going." He further admitted that hewould tell Donald to relayinstructionsto employees, thathe expected the employees to do what Donald told them,and that he has never heard employees complain aboutDonald's instructions. Donald admitted that whenever heneeds any help, he asks an employee to help him and theemployee does so. He also admitted that when employeesare not doing what has to be done, "I ask them if theywould do it."Donaldsometimedistributes the weekly-paychecks tothe employees and, pursuant to Harper's instructions, in-forms employees of their layoff. Harper admitted that hewould consider Donald's recommendations on hiring andflring.Indeed,aspreviously noted, he admittedlydiscussed with Donald the advisability of effecting thelayoffs on March 28. Thus he testified, "We [Donaldand himself] decided we did not need them," and Donaldsaid "he didn't think we needed them." In addition,Donald was present at, and participated in, the conversa-tionswhich the twounion business agentshad withHarper. And Harper admittedly discussed this matterwith Donald after the businessagentsleft on March 27.According to the credited and undenied testimony ofFlagman Trevathan, Donald told him where to start, whatposition to take, and to move up or down the road. Duringthe period when Cisco Watts worked for Respondentfrom November 1966 until the middle of February 1967,Donald would tell him to perform various jobs. Mr.Harper had told Cisco to do whatever Donald would tellhim to do, and Cisco and the other employees whom heobserved always did what Donald told them to do. When-ever he had any questions about his work, Donald wasone of the men to whom he talked about it. If it started torain,Donald was one of the men who would inform theemployees that they did not have to work. The findingswith respect to Cisco Watts are based on his credited andundemed testimony.About the middle of February 1967, Cisco tried to geta job for his son, Joe Watts, with Respondent. He wentbetween 5 and 6 p.m. that same day, and (3) that at the same time onMarch 27 he and Donald discussed the layoff of the three employees and"we decided we did not need them" and that Donald said "he didn't thinkwe needed them " However, when later called as a witness in the presen-tation of Respondent's case, Harper testified that "we were going to cutthe crew down" because "we were figuring on going back to boring holesand making tie-ins, what we had left out." On the other hand, Donald, asa witness for Respondent, later testified in Harper's presence with respectto item (1) that he was present during Harper's conversation with the twounion business agents on the afternoon of March 27 and that he (Donald)talked to them but did not remember what he said, with respect to item (2),he denied that he and his father talked about the Union after work thatsame day; and as to item (3), he testified on direct examination that hisfather told him they would not need any flagmen any more because theyhad moved out of Route 52, that they did not need so many men becausethey were going to lay 4-inch pipe instead of the 6-inch pipe they had beenlaying, and that he was going to lay off these three employees. However,on cross-examination, he denied that he and his father ever had a discus-sion about laying off these three employees and testified that he did notknow when his father decided to lay these men off350-212 0-70-22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDout to the project, introduced Joe Watts to Harper, statedthat his son was a good man, and asked if Harper coulduse him. Harper replied he would see what he could do,and then went and talked to Donald who came nearby.Harper then returned and told Joe Watts to report forwork the next morning. This was how Joe Watts was em-ployed by Respondent. These findings are based on thecredited and undenied testimony of Cisco Watts and JoeWatts.On March 27, 1967, Joe Watts told Donald that hewould like to get a job for his cousin, Clifford Agates,recommending his cousin as a good and steady worker.Donald replied that he could, not use anybody at thattime. These findings are based on the credited and unde-nied testimony of Joe Watts.About a week after the March 28 layoffs, Hunleytalked to Donald about a job for Hunley's nephew.Donald asked if the nephew had a union book. WhenHunley replied in the negative, Donald told Hunley to tellhis nephew to report for work. The nephew commencedworking as a flagman during the period when Adkins hadbeen recalled to work. These findings are based on thecredited and undenied testimony of Hunley who was stillemployed by Respondent when he testified under sub-pena while Harper was present in the hearing room.Upon consideration of the foregoing and the entirerecord as a whole, I am convinced and find that DonaldHarper possessed, and in fact exercised, authority whichrendered him a supervisor within the meaning of Section2(1'1) of the Act. Moreover, in view of Donald's relation-ship to the sole owner of Respondent, the small size of thework force, and the similarity of his concurrent state-ments regarding the Union to those of his father, I findthat the employees were given reason to believe thatDonald was speaking for management and that he was infact acting as a management agent.12 I therefore find thatRespondent is responsible for the statements and conductof Donald Harper.D. Interference, Restraint, and CoercionIn line with well-established precedents, I find thatRespondent interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed bySection 7 of the Act in violation of Section 8(a)(1) of theAct, by the previously detailed conduct of:Edward Harper(1) In the latter part of February 1967, interrogatingemployee Joe Watts as to whether he belonged to theUnion. 13(2)On March 27, 1967, asking employee TrevathanWhat was going on, stating that someone was trying to geta union in, and warning that whoever signs for the Union"would be going down the road." In the setting and cir-cumstances previously detailed, I find that the quotedphrase constituted a threat of discharge and wouldreasonably so be construed by the employees.(3)On March 27, interrogating employee Joe Wattsand two other employees with him about who had signeda union card, warning that he would find out how manyhad signed, and threatening to send the ones who hadsigned "down the road."Donald Harper(1)About the middle of February 1967, asking em-ployee Cisco Watts if he belonged to a union and wouldhe cross a picket line, and stating that Respondent wouldnever sign a union contract as long as he had anything todo with it. 14(2)On March 27, warning employee Joe Watts and hiscousin, who was applying to Donald for a job, that theywould find out how many men had joined the Union, andthreatening to send those who had signed "down theroad."(3)On March 28, telling union organizer and formeremployee Cisco Watts, in the presence of employee Hun-ley, that Cisco had caused trouble for his son and son-in-law, employees of Respondent, by trying to get the boysto sign union cards.(4)On March 28, telling employee Adkins privately,while informing him of his layoff, that the "Union wasthere" and that Adkins would be recalled when he goteverything "straightened up over the Union." I find thatthis constituted a threat that continued employment de-pended upon keeping the Union out.E. Discrimination in Hire andTenure of Employment ofJoe Watts and Trevathan1.The layoffs on March 28When first called as an adverse party by the GeneralCounsel, Harper testified that Joe Watts was laid offbecause "we were cutting the crew down" and thatTrevathan was laid off because he had been hired as aflagman only for the time they were working on U.S.Route 52 and they had finished on U.S. Route 52 onMonday, March 27. He further testified that Adkins, whohad been laid off at the same time, was hired back whenthey started to work on State Route 75 where theyneeded only on flagman. When called as a witness byRespondent's counsel in the presentation of its case,Harper testified that Watts, Trevathan, and Adkins werelaid off for lack of work because "we were going to cutthe crew down, for one thing, we were figuring on goingback to boring holes and making tie-ins, what we had leftout," that Trevathan and Adkins had been hired tem-porarily as flagmen as long as Respondent worked onU.S. Route 52, and that they were automatically outwhen the work on U.S. Route 52 was completed on Mon-day, March 27, and they had to finish out the day on StateRoute 75. However, Donald testified that at the timewhen he was instructed to go to Parkersburg on the even-ing of March 27, his father told him he was going to layoffthese three men because they were going to lay 4-inchpipe instead of the 6-inch pipe which they had been layingand that would not require as many men, and becausethey would not need any flagmen as they had moved outof Route 52. No reason at all was given to the men at thetime of their layoff unless a discriminatory'reason may beinferred from what Donald told Adkins privately, aspreviously set forth. In any event, it appears from thecredited and undisputed testimony of Business AgentSpry, who had experience in this type of work, that thesize of the crew is not affected by a mere 2-inch reductionin the diameter of pipe. Moreover, Harper admitted that1 ZContinental Motors, Inc.,145 NLRB 1075, 1076-77;Piggly WigglyEl Dorado Co,154 NLRB 445, 446, fn 113Webb Tractor and Equipment Company,167 NLRB 383'4Webb Tractor and Equipment Company,167 N LRB 383 EVERETT L.HARPER325the month of March 1967, was a busy time, and that inApril he still had enough work to keep the crew going. Inaddition, the record shows, as previously found, that atleast one, and most of the time two, flagmen were in factused by Respondent on State Route 75. Finally, Harperalso admitted that while his work did not require the samenumber of men all the time and there were times when"there were hardly any men working at all, then, I just goahead and keep the men so that they will be there" eventhough "there are days when I have lost money on ac-count of" doing so. In this instance, whatever reductioninwork force may have occurred as a result of theselayoffs existed for only a few days. For, as previouslyfound and admitted by Respondent, within 3 days afterthe layoffs Respondent recalled Adkins and then hiredother flagmen and laborers. Furthermore, although thework on Route 52 was completed before the end of theworkday on March 27, requiring the flagmen to finish outthe day on State Route 75, Harper gave no explanation asto why he did not lay off Trevathan and Adkins at the endof the workday at 4:30 p.m. and thereby save the addi-tional 2 hours reporting pay for Tuesday morning. In-deed, the sudden decision to lay off these three men ad-mittedly was made between 5 and 6 p.m. after the regularquitting time on Monday.I am convinced and find that the reasons advanced forthe sudden decision to lay these men off are pretextuousand that the true motivating reason for Respondent's de-parture from its customary practice of keeping its workforce intact during a slow period lies elsewhere. BothHarper and Donald admitted that the reason they did notwant the Laborers Union to come in and were opposed tosigning a contract with it was because they were afraid ofa jurisdictional dispute between the Pipefitters Union andthe Laborers over the laying of pipe. Harper admittedlyfelt that the Pipefitters would put a picket line around hisproject; that if his workers were union men, they wouldnot cross the picket line; that in order to get his men backto work, he would have to hire a pipefitter at an increaseof $5 per hour; and that if his workers were not unionized,he did not have to worry about such a dispute ever aris-ing.Although Harper had known that Cisco Watts wasthe chief union organizer on this job both before and afterhis employment with Respondent, nothing had ever comeof it until he was confronted by the demands and claimsof the two union business agents between 3:30 and 4 p.m.on Monday afternoon, March 27. When Spry claimedthat most of Respondent's employees wanted the Unionand remarked that they would be organized one way oranother,Harper realized for the first time that theproblem which he was afraid would arise if his workersbecame union members was no longer remote. Harper ad-mitted that everything had been working smoothly untilthe two union business agents had appeared on the pro-ject.Donald also admitted that he did not want any uniontroubles on the job. Immediate and drastic action to headoff this threat was therefore necessary. First, as previ-ously found, Harper and Donald individually interrogatedJoe Watts, Trevathan, and others with them, about sig-ning union cards, warned that they would find out whohad signed, and threatened to send those who had signed"down the road," a phrase tantamount to a discharge. Atthe end of the workday, between 5 and 6',p.m., Harper ad-mittedly discussed the visit of the business agents withDonald and then they admittedly reached a decision tolay off these three men. They were aware that Joe Wattsand Trevathan were the son and son-in-law, respectively,of Cisco Watts, the known chief organizer for the Unionon this job. I am convinced and find that the sudden deci-sion to layoff these two men under the circumstancespreviously detailed was a reprisal prompted by, and inresponse to, the visit and claims of the business agentsthat afternoon in an effort to forestall and hamper suc-cessful organization by eliminating the relatives of theknown chief union organizer, Cisco Watts. Adkins, I amfurther convinced and find, was included in the layoffs asa decoy in an effort to cover up the true motivating reasonfor the layoffs of the other two. Further supporting thesefindings and conclusions are the following facts, as previ-ously found. (1) Donald told Adkins, privately, at thetime of his layoff that the Union was there and that Ad-kins would be called back when Donald got everythingstraightened out over the Union; (2) Donald told CiscoWatts on Tuesday morning, March 28, before passing outthe checks and informing the men of their layoff, thatCisco had caused trouble for his son and son-in-law by hisorganizing efforts after Donald had been good enough togive them jobs; (3) Adkins, who had neither signed aunion card nor was related to Cisco Watts, was in fact re-called by Respondent a few days later to work as a flag-man on State Route 75; (4) Joe Watts and Trevathanwere never recalled; and (5) instead, new men were hiredwithin a week after the layoffs to work as flagmen and aslaborers, the same work previously performed by JoeWatts and Trevathan.Upon consideration of all the foregoing, I am con-vinced and find that in laying off Joe Watts and RobertTrevathanonMarch 28, 1967, Respondent wasmotivated by antiunion considerations. By such conduct,Respondent discriminated with respect to their hire andtenure of employment in violation of Section 8(a)(1) and(3) of the Act.2.The failure to recallWhether or not the layoffs are found to be violative ofthe Act, I am convinced and find that the failure to recallJoe Watts and Trevathan when work for them becameavailablewas in any event discriminatorily motivated.Thus, Harper admittedly told Donald to tell these menthat they would be recalled, and Donald admitted that hetold them "just that" at the time of the layoffs. Adkins,who had less seniority than Joe Watts, was recalled as aflagman within 3 days after the layoffs. Harper testifiedthat he recalled Adkins in preference to the other twobecause Adkins had eight dependents and needed thework more.15 However, when, shortly after Adkins'return, work became available for additional flagmen andlaborers, Respondent hired new men instead of recallingJoe Watts and Trevathan. When questioned on'cross-ex-amination as to why he had not recalled them when workfor them became available, Harper testified that he"didn't really know where to get hold of them." Yet, helater admitted that he knew they lived with Cisco Wattsand could be reached at the same address and telephonenumber. He admittedly knew the address of Cisco Watts15However, Respondent relies on seniority when it suits its purposeThus, Respondent's counsel states in his brief that "the three men whowere laid off were the last men hired, which, as Respondent understandsit, is a standard and desirable practice approved by, in fact demanded by,a number of unions." 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDwho had previously worked for him. When pressedfurther for an explanation of his failure to recall them,Harper testified that "they never showed up for work andI just figured they didn't want to come back to work."However, Adkins' failure to show up for work after hislayoff did not deter Harper from sending an employee toAdkins' home to instruct him to come back to work.Besides, the men could reasonably be expected to rely onHarper's promise to call them, as he did in the case of Ad-kinswho did not even have a telephone. Presumablyrealizingthe hollowness of his excuses, Harper furthertestified that Joe Watts had gotten to the point where hiswork was not too satisfactory. This reason is no moresound than the others. For Harper admitted that he hadnever so informed Joe Watts or complained to him abouthiswork in anyway. Conclusive proof that Joe Watts'work performance was not a factor in the failure to recallhim, is Harper's furtheradmissionthat they would havebeen reemployed if they had showed up on the job. 16Counsel for Respondent states in his brief that Re-spondent "was not obliged" to recall them. The issue herehowever is whether Respondent was discriminatorilymotivatedin failingto keep its promise to recall them. Inview of the fact that Respondent was opposed to theUnion for the reasons previously indicated, that Re-spondent became aware on the morning of March 28 thatJoe Watts and Trevathan had accompanied Cisco Wattsto Hunley's home the preceding night to solicit him to jointhe Union, Donald's warning to Cisco Watts that samemorning that Cisco had caused trouble for Joe Watts andTrevathan by trying to get the boys to sign union cards,Donald's private statement to Adkins at the time of hislayoff that he would be recalled when Donald goteverything "straightened up over the Union," Donald'sinquiry of Hunley as to whether his nephew had a unionbook when Hunley talked to Donald about a job for hisnephew about a week after the layoffs, the hiring of Hun-ley's nephew as a flagman at that time after Hunley an-swered Donald's query in the negative, the recall of Ad-kins, the only one of the three who had not and was notknown to haveengaged inany union activities, and theabsence of any plausible reason for Harper's failure tokeep his promise to recall Joe Watts and Trevathan whenadditional work became available, I am convinced andfind that Respondent was motivated by antiunion con-siderations in not recalling them as it had promised. Ac-cordingly, I find that Respondent thereby discriminatedwith respect to their hire and tenure of employment inviolation of Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsdescribed in section II, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAW1.Laborers District Council of Charleston, West Vir-ginia,LaborersInternationalUnion of North America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.By laying off Joe Watts and Robert Trevathan onMarch 28, 1967, and thereafter failing and refusing to re-call them, under the circumstances set forth in section III,D, supra,Respondent has discriminated with respect totheir hire and tenure of employment, discouraging mem-bership in the above-named labor organization, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.3.By the foregoing conduct and by the conduct ofEverett and Donald Harper, detailed in section III, C,supra,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedby Section 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I will recommend that it cease and de-sist therefrom and take certain -affirmative action whichwill effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by discriminatorily laying off and failingto recall Joe Watts and Robert Trevathan, I will recom-mend that Respondent offer them immediate and full rein-statement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rightsand privileges, and make each whole for any loss ofearnings he may have suffered as a result of Respondent'sdiscrimination against him, by payment to him of a sum ofmoney equal to that which he normally would haveearned as wages from the date of his layoff to the date ofRespondent's offer of reinstatement, less his net earningsduring such period, with backpay and interest thereon tobe computed in the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.Because of the character and scope of the unfair laborpractices found to have been engaged in by Respondent,Iwill recommend that Respondent cease and desist fromin any other manner interfering with, restraining, andcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondent,Everett L.Harper,a sole proprietorship,Parkersburg,West Virginia,his agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouragingmembership in Laborers DistrictCouncil of Charleston, West Virginia,Laborers Interna-tional Union of North America,AFL-CIO,or any otherlabor organization, by discriminatorily laying off or failing16Harper also admitted that he had never fired anyone since he hasbeen in business. EVERETT L. HARPER327to recall any employees or by discriminating in any othermanner with respect to their hire and tenure of employ-ment or any term or condition of employment.(b) Interrogating employees about their union mem-bership and sympathies and about signing union cards, ina manner constituting interference, restraint, or coercionwithin themeaning of Section8(a)(1) of the Act.(c)Telling employees Respondent would never sign aunion contract, warning them that Respondent would findout how many had joined the Union and how many hadsigned union cards, and threatening to discharge thosewho had signed union cards.(d)Telling employees or former employees that the or-ganizing activities of a union organizer had caused troublefor the organizer's relatives who were employed byRespondent.(e)Threatening employees that their continued em-ployment with Respondent depended on keeping theUnion out.(f)In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Joe Watts and Robert Trevathan im-mediate and full reinstatement to their former or substan-tiallyequivalent positions,without prejudice to theseniority or other rights and privileges previously en-joyed, and make each whole for any loss of pay sufferedby reason of his employment termination, in the mannerset forth in the section of this Decision entitled "TheRemedy."(b)Notify JoeWatts and Robert Trevathan ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and, reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its place of business in West Virginia copiesof the attached notice marked "Appendix."" Copies ofsaid notice, on forms provided by'the Regional DirectorforRegion 9, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.' $Region 9, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, I hereby notify my em-ployees that.IWILL NOT layoff, refuse to recall, or discharge,andy employees because of union activities or for an-tiunion reasons.IWILL NOT ask my employees if they are unionmembers, or if they have signed union cards.IWILL NOT tell my employees that I will neversign a unioncontract, or that I will find out who hasjoined the union or signed a union card, or threatento fire or not employ you or punish you or to treatyou differently in any way because you joined aunion or signed a union card or favor a union orbecause a relative is trying to organize you.IWILL give back to Joe Watts and RobertTrevathan their jobs and seniority, and I will makeup the pay they lost and also pay them 6 percent in-terest.[IWILL notify Joe Watts and Robert Trevathan ifpresentlyserving inthe Armed Forces of the UnitedStates of their right to full reinstatement upon appli-cation in accordance with the Selective Service Actand the Universal Military Training and Service Act,asamended,afterdischarge from the ArmedForces.]IWILL NOT do anything to interfere with yourrights to join Laborers District Council of Char-leston,West Virginia, Laborers International Unionof North America, AFL-CIO, or any otherunion ofyour choice.The National Labor Relations Act, as amended, givesall employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these thingsIWILL NOT interfere with any of these rights.EVERETT L. HARPER, ASOLEPROPRIETORSHIP(Employer)DatedBy" In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."16 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director for(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employeeshave anyquestion concerning this noticeor compliance with its provisions, theymay communicatedirectlywith the Board's Regional Office, Room 2407Federal Office Building, 550 Main Street, Cincinnati,Ohio 45205, Telephone 648-3686.